—Judgment, insofar as appealed from, unanimously reversed, without costs, and motion denied as to defendant Fairmount Bowling Center, Inc. Memoran*976dum: Summary judgment was improperly granted against defendant Fair-mount Bowling Center, Inc. (Fairmount). The retainer agreement upon which plaintiff’s suit is brought does not appear in the record. Although plaintiff claims that Fairmount is jointly and severally liable with the other defendants, either by virtue of the original agreement or pursuant to a subsequent ratification, that claim is denied by Fairmount. The record is devoid of an adequate basis upon which to resolve that and other issues. (Appeal from judgment of Supreme Court, Onondaga County, Tenney, J. — summary judgment — legal services.) Present — Dillon, P. J., Callahan, Boomer, Green and Schnepp, JJ.